DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered and are partially persuasive.
Regarding the rejections of claims 6, 16, and 18 under §112(b), Applicants arguments on page 6 of the response are persuasive and the rejections are withdrawn.
Regarding the rejections of claims 1-6, 8-16, and 18-20 under §103, Applicant’s arguments are partially persuasive for the following reasons.
On pages 7-8 of the response, Applicant contends that a prima facie case of unpatentability has not been established due to an incorrect broadest reasonable interpretation of “sector.”  In support, Applicant contends that “… the Office Action appears to consider a rotation angle to constitute a sector” and that “… the Specification of the present application describes, for example, that ‘a rotation of shaft 2 is subdivided into 120 equivalent sectors SEC’ and that ‘[e]ach sector SEC thus includes an angular range of 3°’.”  Applicant further contends “[t]he Office Action fails to explain how or why a rotation angle might be considered how or why a rotation angle might be considered to constitute a sector, according to a broadest reasonable interpretation of that term, e.g., an angular range, in a manner consistent with the Specification of the present application.”
The Examiner submits that Applicant’s representation of the Examiner’s interpretation is partially incorrect, at least in part because the Non-Final Office Action does not interpret a “sector” in isolation in terms of a sector constituting any form of angular rotation.  Instead, page 5 of Non-Final Office Action cites paragraphs [0010] and [0014] of Colling as disclosing subdivision of a rotation of the shaft into a plurality of sectors, with paragraph [0014] disclosing determining dependent measurement values “at predetermined intervals of independent variable values” and paragraph [0010] disclosing that the “independent variable may be rotation angle.”  In sum, the interpretation of “sector” is made in relation to angular rotation of a component such as a shaft, which the Examiner submits is consistent with Applicant’s specification that as noted by Applicant provides an example characterization of a sector as including at angular range of 3° on page 10, lines 33-35.
Regarding a data converter being “adapted to subdivide a rotation of a shaft into a plurality of sectors,” the Examiner acknowledges, as noted by Applicant on page 8 of the response, that Colling does not utilize the terms “sector” or “sectors” in its text.  However, as noted above a rotation angle interval falls within a broadest reasonable interpretation of “sector” in the context of the recited “subdivide a rotation of a shaft into a plurality of sectors” as interpreted in view of Applicant’s specification.
 In further regard to a data converter being “adapted to subdivide a rotation of a shaft into a plurality of sectors,” Applicant asserts on page 8 of the response that paragraph [0010] of Colling does not describe that “independent variable may be rotation angle.”  In support, Applicant contends that “… Colling merely mentions that ‘[t]he data processing system 11 associates some of the signals from certain of the sensors 6 to an independent variable which may be provided by, for example, sensor 6C which can be a rotation angle encoder or clock indicating time of operation.’  Thus, the Office Action relies on apparent speculation, conjecture, or supposition, such substantial evidence does not support the contentions that paragraph [0014] of Colling describes that ‘data processing system determines dependent measurement values at predetermined intervals of independent variable values’ and that paragraph [0010] describes that ‘independent variable may be rotation angle’…”
The Examiner respectfully disagrees because paragraph [0014] discloses that the data processing system determines measurement values (dependent values) at predetermined intervals of the independent variable, that as disclosed at least in paragraph [0010] may be a rotation angle in the form of output of an angular encoder.  Whether the independent variable may be a rotation angle is clearly supported in paragraph [0010], since the only reasonable interpretation of “an independent variable which may be provided by, for example, sensor 6C which can be a rotation angle encoder” is that the independent variable may be a rotation angular value output from the rotation angle encoder, and is therefore not merely speculation, conjecture, or supposition.
On pages 8-9 of the response, regarding a data converter being “adapted … to allocate received measured values to a sector using an angle value as a reference angle value,” Applicant notes that in paragraph [0014] Colling states that “[a]t predetermined intervals of the value of the independent variable, the data processing system can determine the maximum/minimum values for an acceptable part either by calculation, by knowing the equation for the maximum/minimum values as a function of the independent variable over the test cycle of the independent variable, and determine whether or not the measured value falls within the envelope defined by the two waveforms 12, 14 or value traces as seen in FIG. 3.”  Applicant explains that “… the foregoing discussion by Colling appears to describe determining maximum/minimum values and determining whether or not the measured value falls within the envelope defined by the two waveforms 12, 14 or value traces, at specific rotation angles, rather than allocating received measured values to a sector, e.g., angular range, using an angle value as a reference value” (emphasis added).  
The Examiner agrees that a sector is not reasonably interpreted as being a single point.  Therefore, while Collings appears to disclose sectors defined between measuring intervals, the rejections of independent claims 1, 10 and 11 as unpatentable over Collings in view of Hala are withdrawn and replaced with new grounds of rejection based on the disclosure of Joachimsthaler (US 10,378,991 B2), which the Examiner believes teaches the recited elements with greater clarity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-11, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joachimsthaler (US 10,378,991 B2).

As to claim 1, Joachimsthaler teaches “[a] device for processing rotation-dependent measured values (FIG. 2, col. 6 lines 1-5), comprising: 
a data converter (FIG. 2 signal processing unit 70); 
a sequencing control (FIG. 2 signal lines 54 and 64; col. 7, lines 3-9); 5and 
an output interface (FIG. 2 interface 80); 
wherein the data converter is adapted to receive (FIG. 2 depicting signal processing unit 70 receiving imbalance and shaft position data), at constant time intervals of a measuring interval (col. 7 lines 23-29; FIGS. 3 and 4 depicting regular measurement time intervals), series of measured values that are a function of rotation of a shaft (col. 6 lines 46-60; FIG. 3, col. 7 lines 50-59 explaining time-controlled generation of imbalance values; FIG. 4, col. 8 lines 50-55), at 10least one measured value including an angle value that indicates an angular position of the shaft (col. 6 lines 12-36); 
wherein the data converter is adapted to subdivide a rotation of the shaft into a plurality of sectors (col. 7 lines 8-9 and 23-29; FIG. 3 depicting shaft rotation divided into sectors between rotation angles φ coinciding with t0-t7; FIG. 4 depicting shaft rotation divided into sectors between rotation angles), to allocate received measured values to a sector using an angle value as a 15reference angle value (FIG. 3 depicting imbalance values associated with angle-referenced sectors such as values u1-u4 associated with a sector from φ1 to φ4; FIG. 4 depicting imbalance values associated with angle-referenced sectors such as values u1-u9 associated with a sector from φ1 to φ9), and, per rotation of the shaft, to ascertain for each series of measured values exactly one result value for each sector (FIG. 3 depicting u4 ascertained for u2-u5 for sector from φ2 to φ5 and u5 ascertained for u4-u7 for sector from φ4 to φ7  within a 360° period; FIG. 4 depicting u3 ascertained for u2-u5 for sector from φ2 to φ5 and u5 ascertained for u3-u7 for sector from φ3 to φ7 within a 360° period); and 
wherein the data converter is adapted to output the result values to the output interface (FIG. 2 depicting interface 80 receiving output from signal processing unit 70; col. 8 lines 34-45).”
Regarding “to ascertain for each series of measured values exactly one result value for each sector,” the Examiner notes that a broadest reasonable interpretation in view of the specification includes ascertaining a single one of the values in a series for a given sector.

As to claim 9, Joachimsthaler teaches “[t]he device according to claim 1, wherein the measured values include time-based measured values (FIG. 3 measured values u0-u7 corresponding to times t0-t7).”
25
As to claim 10, Joachimsthaler teaches “[a] device for processing rotation-dependent measured values (FIG. 2, col. 6 lines 1-5), comprising: 
a data converter (FIG. 2 signal processing unit 70) adapted to receive (FIG. 2 depicting signal processing unit 70 receiving imbalance and shaft position data), at constant time intervals of a measuring interval (col. 7 lines 23-29; FIGS. 3 and 4 depicting regular measurement time intervals), series of measured values that are a function of rotation of a shaft (col. 6 lines 46-60; FIG. 3, col. 7 lines 50-59 explaining time-controlled generation of imbalance values; FIG. 4, col. 8 lines 50-55), at least one 30measured value including an angle value that indicates an angular position of the shaft (col. 6 lines 12-36); 
wherein the data converter is adapted to subdivide a rotation of the shaft into a plurality of sectors (col. 7 lines 8-9 and 23-29; FIG. 3 depicting shaft rotation divided into sectors between rotation angles φ coinciding with t0-t7; FIG. 4 depicting shaft rotation divided into sectors between rotation angles), to allocate received measured values to a sector using an angle value as a 35reference angle value (FIG. 3 depicting imbalance values associated with angle-referenced sectors such as values u1-u4 associated with a sector from φ1 to φ4; FIG. 4 depicting imbalance values associated with angle-referenced sectors such as values u1-u9 associated with a sector from φ1 to φ9), and, per rotation of the shaft, to 21ascertain for each series of measured values exactly one result value for each sector (FIG. 3 depicting u4 ascertained for u2-u5 for sector from φ2 to φ5 and u5 ascertained for u4-u7 for sector from φ4 to φ7  within a 360° period; FIG. 4 depicting u3 ascertained for u2-u5 for sector from φ2 to φ5 and u5 ascertained for u3-u7 for sector from φ3 to φ7 within a 360° period); and 
wherein the data converter is adapted to output the result values to an output interface (FIG. 2 depicting interface 80 receiving output from signal processing unit 70; col. 8 lines 34-45).” 
Regarding “to ascertain for each series of measured values exactly one result value for each sector,” the Examiner notes that a broadest reasonable interpretation in view of the specification includes ascertaining a single one of the values in a series for a given sector.

As to claim 11, Joachimsthaler teaches “[a] method for processing rotation-dependent measured values utilizing a device (FIG. 2 method implemented by device, col. 6 lines 1-5) that includes a data converter (FIG. 2 signal processing unit 70), a sequencing control (FIG. 2 signal lines 54 and 64; col. 7, lines 3-9), and an output interface (FIG. 2 interface 80), comprising: 
conveying, to the data converter (FIG. 2 depicting signal processing unit 70 receiving imbalance and shaft position data) at constant time intervals of 10a measuring interval (col. 7 lines 23-29; FIGS. 3 and 4 depicting regular measurement time intervals), series of measured values that are a function of rotation of a shaft (col. 6 lines 46-60; FIG. 3, col. 7 lines 50-59 explaining time-controlled generation of imbalance values; FIG. 4, col. 8 lines 50-55), at least one measured value including an angle value that indicates an angular position of the shaft (col. 6 lines 12-36); 
subdividing, in the data converter, a rotation of the 15shaft into a plurality of sectors (col. 7 lines 8-9 and 23-29; FIG. 3 depicting shaft rotation divided into sectors between rotation angles φ coinciding with t0-t7; FIG. 4 depicting shaft rotation divided into sectors between rotation angles); 
allocating, by the data converter, received measured values to a sector using an angle value as a reference angle value (FIG. 3 depicting imbalance values associated with angle-referenced sectors such as values u1-u4 associated with a sector from φ1 to φ4; FIG. 4 depicting imbalance values associated with angle-referenced sectors such as values u1-u9 associated with a sector from φ1 to φ9); 
ascertaining, by the data converter, per rotation of the shaft, 20for each series of measured values exactly one result value for each sector (FIG. 3 depicting u4 ascertained for u2-u5 for sector from φ2 to φ5 and u5 ascertained for u4-u7 for sector from φ4 to φ7  within a 360° period; FIG. 4 depicting u3 ascertained for u2-u5 for sector from φ2 to φ5 and u5 ascertained for u3-u7 for sector from φ3 to φ7 within a 360° period); and 
outputting the result values to the output interface (FIG. 2 depicting interface 80 receiving output from signal processing unit 70; col. 8 lines 34-45).”   
Regarding “to ascertain for each series of measured values exactly one result value for each sector,” the Examiner notes that a broadest reasonable interpretation in view of the specification includes ascertaining a single one of the values in a series for a given sector.

As to claim 18, Joachimsthaler teaches “[t]he method according to claim 11, wherein the allocating of the measured values includes: 
selecting, as the result value, a first measured value after, or a last measured value before, a sector change (FIG. 2 measured values of u between sector changes (each allocated measured value u defines a boundary between intervals)); 
30forming, as the result value, an average value of all measured values within a sector; and/or 
calculating, as the result value, a virtual measured value in relation to an angular position in a center of a current sector from at least two measured values within 35the current sector.”  

As to claim 20, Joachimsthaler teaches “[t]he method according to claim 11, wherein the measured values include time-based measured values (FIG. 3 measured values u0-u7 corresponding to times t0-t7).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 8, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joachimsthaler in view of Hala (US 6,026,348).

As to claim 2, Joachimsthaler teaches “[t]he device according to claim 1, further comprising at least one measuring system (FIG. 2 signal processing unit 70, position sensing unit 50, and imbalance detection unit 60, col. 6 lines 1-5) including an interface (FIG. 2 signal lines 54 and 64), a transmission channel (FIG. 2 signal lines 54 and 64), and a measuring device (FIG. 2 imbalance sensor 20), the measuring system adapted to generate and output at least one measured 25value in response to arrival of a measuring pulse supplied to the measuring system in the time intervals of the measuring interval (col. 7 lines 3-9 and 23-29).”  
Joachimsthaler discloses generating and outputting measured values in response to request commands and further using clock control synchronization of position sensing unit 50, imbalance detection unit 60, and signal processing unit 70 that implies the measurements are performed in response to pulses (clock signals), but does not explicitly teach the measuring system adapted to generate and output at least one measured 25value in response to arrival of a measuring “pulse” supplied to the measuring system in the time intervals of the measuring interval.
Hala teaches generating and outputting at least one measured value (sequencing) in response to arrival of a measuring pulse supplied to the measuring system in time intervals of the measuring interval (col. 10, lines 41-48 and 54-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Hala’s teaching of using measuring pulses in time intervals with the device disclosed by Joachimsthaler for generating and outputting the measured values as such a combination would amount to combining known features (Joachimsthaler’s disclosed use of a clocked operation of the measurement system and Hala’s teaching of timing pulses) in known ways to achieve the predictable result of the clock signal pulses setting regularized measurement intervals.

As to claim 3, the combination of Joachimsthaler and Hala teaches “[t]he device according to claim 2, wherein the measuring 30system is adapted to output at least one measured value to the data converter (Joachimsthaler: FIG. 2 depicting measured values u output to signal processing unit 70, col. 7 lines 3-7).”  

As to claim 4, the combination of Joachimsthaler and Hala teaches “[t]he device according to claim 2, wherein the measuring system is adapted to output at least one measured value to a 35processing unit (Joachimsthaler: FIG. 2 imbalance analysis unit, col. 6 lines 61-63), the processing unit being adapted to 20calculate, from the measured value, an intermediate value (Joachimsthaler: col. 6 line 61 through col. 7 line 1) and to output the intermediate value to the data converter (Joachimsthaler: col. 7 lines 3-7).”  

As to claim 5, the combination of Joachimsthaler and Hala teaches “[t]he device according to claim 2, wherein at least one 5measuring system includes a data interface (Joachimsthaler: FIG. 2 input to signal processing unit 70 receiving measured values u) connected via a data transmission channel (Joachimsthaler: FIG. 2 signal line 64) to a digital measuring device (Joachimsthaler: FIG. 2 imbalance detection unit 60, col. 6 line 61 through col. 7 line 1).” 

As to claim 6, the combination of Joachimsthaler and Hala teaches “[t]he device according to claim 2, wherein at least one measuring system includes a processing interface connected via 10a signal transmission channel to an incremental encoder (Joachimsthaler: FIG. 2 signal processing unit 70 connected to angular position sensing unit 50; col. 4 lines 11-38) and/or an analog sensor (Joachimsthaler: col. 4 lines 39-42 describing that the sensor may be magnetic or inductive).” 

As to claim 8, the combination of Joachimsthaler and Hala teaches “[t]he device according to claim 2, wherein the sequencing control (Joachimsthaler FIG. 2 signal lines 64 or Hala FIG. 1 sampling control means 44) is adapted to generate the measuring pulse 20and to supply the measuring pulse to the measuring system (Hala: col. 10 lines 41-48 and 54-62).”  

As to claim 12, Joachimsthaler teaches “[t]he method according to claim 11, wherein the device 25includes at least one measuring system (FIG. 2 signal processing unit 70, position sensing unit 50, and imbalance detection unit 60, col. 6 lines 1-5) having an interface (FIG. 2 signal lines 54 and 64), a transmission channel (FIG. 2 signal lines 54 and 64), and a measuring device (FIG. 2 imbalance sensor 20), the method further comprising: 
conveying measuring pulses to the measuring system at the time intervals of the measuring interval (col. 7 lines 3-9); and 
30in response to an arrival of a measuring pulse at the measuring system, generating and outputting, by the measuring system, at least one measured value (col. 7 lines 3-9 and 23-29).”  
Joachimsthaler discloses generating and outputting measured values in response to request commands and further using clock control synchronization of position sensing unit 50, imbalance detection unit 60, and signal processing unit 70 that implies the measurements are performed in response to pulses (clock signals), but does not explicitly teach conveying measuring “pulses” to the measuring system at the time intervals of the measuring interval, and in response to an arrival of a measuring “pulse” at the measuring system, generating and outputting, by the measuring system, at least one measured value.
Hala teaches generating and outputting at least one measured value (sequencing) in response to arrival of a measuring pulse supplied to the measuring system in time intervals of the measuring interval (col. 10, lines 41-48 and 54-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Hala’s teaching of using pulses (conveying and receiving) in time intervals with the device disclosed by Joachimsthaler for generating and outputting the measured values as such a combination would amount to combining known features (Joachimsthaler’s disclosed use of a clocked operation of the measurement system and Hala’s teaching of timing pulses) in known ways to achieve the predictable result of the clock signal pulses setting regularized measurement intervals.

As to claim 13, the combination of Joachimsthaler and Hala teaches “[t]he method according to claim 12, wherein the measuring system outputs at least one measured value to the data converter (Joachimsthaler: FIG. 2 depicting measured values u output to signal processing unit 70, col. 7 lines 3-7).” 
5
As to claim 14, the combination of Joachimsthaler and Hala teaches “[t]he method according to claim 12, wherein the measuring system outputs at least one measured value to a processing unit (Joachimsthaler: FIG. 2 imbalance analysis unit, col. 6 lines 61-63), and the processing unit calculates, from the at least one measured value, an intermediate value (Joachimsthaler: col. 6 line 61 through col. 7 line 1) and outputs the intermediate value to the data converter (Joachimsthaler: col. 7 lines 3-7).”  

As to claim 15, the combination of Joachimsthaler and Hala teaches “[t]he method according to claim 12, wherein at least one measuring system includes a data interface (Joachimsthaler: FIG. 2 input to signal processing unit 70 receiving measured values u) connected via a data transmission channel (Joachimsthaler: FIG. 2 signal line 64) to a digital measuring device (Joachimsthaler: FIG. 2 imbalance detection unit 60, col. 6 line 61 through col. 7 line 1).”  
15
As to claim 16, the combination of Joachimsthaler and Hala teaches “[t]he method according to claim 12, wherein at least one measuring system includes a processing interface connected via a signal transmission channel to an incremental encoder (Joachimsthaler: FIG. 2 signal processing unit 70 connected to angular position sensing unit 50; col. 4 lines 11-38) and/or an analog sensor (Joachimsthaler: col. 4 lines 39-42 describing that the sensor may be magnetic or inductive).”  
25

As to claim 19, the combination of Joachimsthaler and Hala teaches “[t]he method according to claim 12, further comprising: 
generating the measuring pulses (Hala: col. 10, lines 41-48 and 54-62) by the sequencing control (Joachimsthaler FIG. 2 signal lines 64 or Hala FIG. 1 sampling control means 44); and 
supplying the measuring pulses by the sequencing control 5to the measuring system (Hala: col. 10, lines 41-48 and 54-62).”  


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Joachimsthaler in view of Hala as applied to claims 2 and 12 above, and further in view of Hermary (US 2003/0179104 A1).

As to claim 7, the combination of Joachimsthaler and Hala teaches “[t]he device according to claim 2,” but does not expressly teach “wherein at least one measuring system includes a bus interface connected via a data 15transmission channel to at least two digital measuring devices.”
Hermary teaches a sensor concentrating system that includes a bus interface connected via a data transmission channel to at least two digital measuring devices ([0008] series of parameter-sensing devices bussed together).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied bussed connection of multiple sensors as disclosed by Hermary to the device disclosed by the combination of Joachimsthaler and Hala such that, for example, position sensing unit 50 and imbalance detection unit 60 disclosed by Joachimsthaler can be configured in a multi-node bus connection.  The motivation would have been to more efficiently coordinate measurement data transfer to and from the sensors by using a common bus topology and communication protocol and is suggested by Joachimsthaler’s disclosure of a common synchronization clock among signal processing unit 70, position sensing unit 50, and imbalance detection unit 60.
20
As to claim 17, the combination of Joachimsthaler and Hala teaches “[t]he method according to claim 12,” but does not expressly teach “wherein at least one measuring system includes a bus interface connected via a data 15transmission channel to at least two digital measuring devices.”
Hermary teaches a sensor concentrating system that includes a bus interface connected via a data transmission channel to at least two digital measuring devices ([0008] series of parameter-sensing devices bussed together).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied bussed connection of multiple sensors as disclosed by Hermary to the device disclosed by the combination of Joachimsthaler and Hala such that, for example, position sensing unit 50 and imbalance detection unit 60 disclosed by Joachimsthaler can be configured in a multi-node bus connection.  The motivation would have been to more efficiently coordinate measurement data transfer to and from the sensors by using a common bus topology and communication protocol and is suggested by Joachimsthaler’s disclosure of a common synchronization clock among signal processing unit 70, position sensing unit 50, and imbalance detection unit 60.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863